DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Request for Continued Examination dated January 14, 2021.  Claims 6-9, 12-26 are presently pending and are presented for examination.    

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 17, 20 and 26 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  



Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 6, 7, 11 and 15-19 are rejected under U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0291862, to Lyasoff et al. (hereinafter Lyasoff), in view of U.S. Patent Publication No. 2020/0172257, to Bhat, and in further view of U.S. Patent Publication No. 2019/0256191, to Suzuki et al. (hereinafter Suzuki).

As per claim 6, and similarly with respect to claim 18, Lyasoff discloses a method to control an aerial vehicle (e.g. see Fig. 1, Abstract, and paragraph 0024, wherein an aircraft 20 is shown), comprising: detecting a failure of a first propulsion mechanism (e.g. see Fig. 1, and paragraph 0020, wherein the aircraft 20 includes propeller redundancy to provide sufficient propulsion in the event of a failure (i.e. a failure detection of a propulsion mechanism) positioned around a fuselage of the aerial vehicle (e.g. see Fig. 6, wherein the aircraft 20 includes at least six propellers 41-48 that are arranged around a central vehicle body (i.e. fuselage)), the aerial vehicle comprising six propulsion mechanisms (e.g. see Fig. 1, wherein the aircraft 20 includes at least six propellers 41-48); responsive to the detected failure, implementing a modified control scheme of the aerial vehicle using at least one of: at least one control surface, or at least one of remaining five propulsion mechanisms of the six propulsion mechanisms (e.g. see paragraph 0043 and 0066, wherein during failure of one or more flight control surfaces 95-98 or failure of one of the propellers 41-48, operation of the propeller blade speeds are modified to mitigate such failure); identifying a landing location for the aerial vehicle; and navigating the aerial vehicle to the landing location using the modified control scheme (e.g. see paragraph 0098, wherein based upon a type of failure detected, the type and location of landing is performed, which would be based upon the forgoing modified propeller blade speeds).  
Lyasoff fails to disclose wherein the modified control scheme comprises causing stopping of the first propulsion mechanism during flight of the aerial vehicle.  However, Bhat teaches during failure of a propeller corresponding to a motor, the motor is switched off during flight to balance the yaw component of the UAV (e.g. see paragraph 0009).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the failure control scheme of Lyasoff to include disable a faulty motor/propeller system for the purpose of stabilizing the yaw of the vehicle during flight and further to prevent collision with an object or ground.
wherein the modified control scheme comprises causing stopping of the first propulsion mechanism during flight of the aerial vehicle.  However, Suzuki teaches discontinuing operation of a rotor that is opposite of a rotor that has failed (e.g. see Fig. 12 and paragraph 0146, wherein when a rotor in the CW or CCW group fails all of the rotors of that group are discontinued, which includes an oppositely placed rotor in the octocopter example of Fig. 12).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the failure control scheme of Lyasoff to include disabling oppositely placed rotors from a faulty rotor for the purpose of balancing the yaw of the aircraft so as to maintain flight.

As per claim 7, Lyasoff, as modified by Bhat and Suzuki, teaches the features of claim 6, and Lyasoff further discloses further comprising: responsive to the detected failure: determining that the aerial vehicle is in wingborn flight; determining that the aerial vehicle is to continue in wingborn flight; and continuing wingborn flight of the aerial vehicle using at least one of: the at least one control surface, or the at least one of the remaining five propulsion mechanisms (e.g. see paragraph 0098, wherein the type of landing is based upon the type of failure detected, meaning that during a wingborn flight with non-critical failures, such as lost radio link, degraded GPS sensing, or otherwise, wingborn flight can be continued; the Office further notes that the continuance of wingborn flight would be with the use of at least one control surface for lift).

As per claim 11, Lyasoff, as modified by Bhat and Suzuki, teaches the features of claim 6, and Bhat further teaches wherein the modified control scheme further comprises: causing stopping of a second propulsion mechanism during flight of the aerial vehicle, the second propulsion mechanism being positioned on the aerial vehicle opposite the first propulsion mechanism (e.g. Fig. 1 and paragraph 0009, wherein as a result of stopping the motor a coaxially placed propeller would also be stopped, which is opposite a corresponding propeller).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the failure control scheme of Lyasoff to include disable a faulty motor/propeller system for the purpose of stabilizing the yaw of the vehicle during flight and further to prevent collision with an object or ground.

As per claim 15, Lyasoff, as modified by Bhat and Suzuki, teaches the features of claim 11, and Lyasoff further discloses wherein the modified control scheme further comprises: instructing at least one of hover, pitch, roll, or yaw of the aerial vehicle using remaining four propulsion mechanisms of the six propulsion mechanisms (e.g. the Office notes that once the failure has been detected, and the vehicle is instructed to travel to an airbase or otherwise for landing, the working propulsion mechanisms, which would include at least 4 in the case of a single propulsion failure, would include one if not all of hover, pitch, roll, or yaw for the purpose of safe landing).

As per claim 16, Lyasoff, as modified by Bhat and Suzuki, teaches the features of claim 15, and Lyasoff further discloses wherein the modified control scheme further comprises: instructing the second propulsion mechanism to compensate for at least one of coupled yaw or coupled roll (e.g. see paragraph 0043, wherein during failure blade speed of other propellers are increased to effect pitch, roll and yaw).

As per claim 17, Lyasoff, as modified by Bhat and Suzuki, teaches the features of claim 15, and Lyasoff further discloses wherein the modified control scheme further comprises: modifying a coordinate frame of the aerial vehicle such that a net thrust of the remaining four propulsion mechanisms of the six propulsion mechanisms is substantially vertical (e.g. see paragraph 0098, wherein based upon a type of failure detected, the type and location of landing is performed, which would be based upon the forgoing modified propeller blade speeds; the Office further notes that one of the landings would include vertical landing as such the wings and propellers would be rotated from the positions shown in Fig. 2A to the positions shown in Fig. 5 to achieve vertical landing (i.e. modified control scheme); the Office further notes that the Specification of the present invention shows modifying the coordinate frame of the aerial vehicle as rotating the directions of the rotors or propellers (i.e. see Fig. 10 of the present invention). 

As per claim 19, Lyasoff, as modified by Bhat and Suzuki, teaches the features of claim 18, and Lyasoff further discloses wherein the six propulsion mechanisms are angled such that each propulsion mechanism produces a force that includes a horizontal component and a vertical component when the aerial vehicle is in a vertical takeoff and landing (VTOL) orientation (e.g. see Fig. 5).

Claim 21-23 and 26 are rejected under U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0256191, to Suzuki et al. (hereinafter Suzuki), in view of U.S. Patent Publication No. 2019/0291862, to Lyasoff et al. (hereinafter Lyasoff).

As per claim 21, Suzuki discloses a method to control an aerial vehicle comprising: detecting a failure of a first propulsion mechanism, the aerial vehicle consisting of six propulsion mechanisms; responsive to the detected failure, implementing a modified control scheme of the aerial vehicle using at least one of: at least one control surface, or at least one of remaining five propulsion mechanisms of the six propulsion mechanisms (e.g. see Fig. 17 and paragraph 0180, wherein when one of the rotors fail the other rotors are adjusted to maintain flight).  
Suzuki fails to particularly diclose identifying a landing location for the aerial vehicle; and navigating the aerial vehicle to the landing location using the modified control scheme.  However, Lyasoff teaches based upon a type of failure detected, the type and location of landing is performed, which would be based upon the forgoing modified propeller blade speeds (e.g. see paragraph 0098).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the failure control scheme of Suzuki to include determining a suitable landing 

As per claim 22, Suzuki, as modified by Lyasoff, discloses the features of claim 21, and Suzuki further discloses wherein the modified control scheme comprises: causing stopping of the first propulsion mechanism during flight of the aerial vehicle (e.g. see paragraph 0217).  

As per claim 23, Suzuki, as modified by Lyasoff, teaches the features of claim 22, and Suzuki further discloses wherein the modified control scheme further comprises: causing stopping of a second propulsion mechanism during flight of the aerial vehicle, the second propulsion mechanism being positioned on the aerial vehicle opposite the first propulsion mechanism (e.g. see Fig. 17, scenario (b).

As per claim 26, Suzuki, as modified by Lyasoff, teaches the features of claim 23, and Lyasoff further teaches wherein the modified control scheme further comprises: modifying a coordinate frame of the aerial vehicle such that a net thrust of the remaining four propulsion mechanisms of the six propulsion mechanisms is substantially vertical (e.g. see Fig. 2B vs. Fig. 5; also, as previously indicated during a failure a determination is made on the type of landing that will be performed).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the failure control scheme of Suzuki to include 

Response to Arguments
Applicant’s arguments, with respect to claim 21, is persuasive.  Accordingly, the previous rejection to claim 21 is withdrawn.  However, claim 21 is now rejected based upon a new combination of references. 
Applicant’s arguments, with respect to independent claims 6 and 18 are moot in view of new grounds of rejection.

Allowable Subject Matter
Claims 12-14 are allowed.  Claims 20, 24 and 25 contain allowable subject matter that would be allowed if amended to include all of the features of the claims which they depend upon.  The reasons for holding these claims allowable is the feature of reversing direction of two of the remaining four propulsion mechanisms, of six propulsion mechanisms which have not been made to cease operation, such that rotational direction of each of the remaining four propulsion mechanism is opposite in a rotational direction of adjacent propulsion mechanisms, when viewed in light of the other claim features, are novel and non-obvious over the prior art of record.
Claims 8 and 9 contain allowable subject matter that would be allowed if amended to include all of the features of the claims which they depend upon.  The reasons for holding these claims potentially allowable is that the feature of implementing the modified control scheme including, at a minimum, stopping a second propulsion 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.